Citation Nr: 0803422	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-39 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder with depression (previously 
diagnosed as psychophysiologic gastrointestinal reaction with 
anxiety).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision in which 
the RO increased the rating for the veteran's generalized 
anxiety disorder (previously diagnosed as psychophysiologic 
gastrointestinal reaction with anxiety) from 30 to 50 
percent.  The veteran filed a notice of disagreement (NOD) in 
October 2005, requesting an even higher rating, and the RO 
issued a statement of the case (SOC) in November 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2005.  In February 
2007, the RO issued a supplemental SOC (SSOC) reflecting the 
continued denial of the claim.

During the course of the appeal, the veteran's claims file 
was permanently transferred from the RO in San Juan Puerto 
Rico to the RO in Boston, Massachusetts; hence, the Boston RO 
now has jurisdiction over the claim on appeal.

For the reason expressed below, this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In January 2008, the veteran sent a VA Form 9 to the Board on 
which he indicated that he wanted a hearing before a Veterans 
Law Judge of the Board at the Boston RO (Travel Board 
hearing). 

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2007) (pertaining specifically to hearings 
before the Board).  Since the RO schedules the veteran for 
Travel Board hearings, a remand of the claim on appeal to the 
RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
his January 2008 request.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).


